Citation Nr: 1413929	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for inner ear balance problems. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to the benefits sought. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran indicated on his VA Form 9 in December 2009 that he wanted a Board hearing at a local VA office.  In January 2014, the RO notified the Veteran that he was scheduled for a videoconference hearing on February 21, 2014.  In response, the Veteran declined the video hearing and requested an in-person hearing before a visiting Veterans Law Judge. 

As the Veteran has not yet been afforded a travel board hearing, such hearing must be scheduled, with proper notice to the Veteran. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a visiting Veterans Law Judge at the Regional Office.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


